


 HR 3375 ENR: To extend the trade adjustment assistance

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 3375
		
		AN ACT
		To extend the trade adjustment assistance
		  program under the Trade Act of 1974 for 3 months.
	
	
		1.Temporary extension of trade
			 adjustment assistance program
			(a)Assistance for
			 workersSection 245(a) of the
			 Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking “September 30,
			 2007” and inserting “December 31, 2007”.
			(b)Assistance for
			 firmsSection 256(b) of the
			 Trade Act of 1974 (19 U.S.C. 2346(b)) is amended by inserting after “2007,” the
			 following: “and $4,000,000 for the 3-month period beginning on October 1,
			 2007,”.
			(c)Assistance for
			 farmersSection 298(a) of the
			 Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by inserting before the
			 period the following: “, and there are authorized to be appropriated and there
			 are appropriated to the Department of Agriculture to carry out this chapter
			 $9,000,000 for the 3-month period beginning on October 1, 2007”.
			(d)Extension of
			 termination datesSection 285
			 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking
			 “September 30” each place it appears and inserting “December 31”.
			(e)Effective
			 dateThe amendments made by this section shall be effective as of
			 October 1, 2007.
			2.Offsets
			(a)Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 114.75 percent and inserting 115 percent.
			(b)Customs user
			 feesSection
			 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(j)(3)(B)(i)) is amended by striking September 30,
			 2014 and inserting October 7, 2014.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
